Filed 10/17/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 205







City of Jamestown, 		Plaintiff and Appellee



v.



Jonathon David Rethemeier, 		Defendant and Appellant







Nos. 20060099 & 20060100







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Leo Albert Ryan, P.O. Box 1727, Jamestown, N.D. 58402-1727, for plaintiff and appellee.



Scott R. Sandness, Kropp Law Offices, 105 10th Street Southeast, Jamestown, N.D. 58401-5549, for defendant and appellant.

City of Jamestown v. Rethemeier

Nos. 20060099 & 20060100



Per Curiam.

[¶1]	Jonathon Rethemeier appeals from his criminal judgments entered after he conditionally pled guilty to driving under the influence and possession/consumption of alcohol by a person under 21.  He argues the district court erred in denying his motion to suppress evidence, because the law enforcement officer did not have a reasonable and articulable suspicion to justify the stop of his vehicle.  We summarily affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner